 

Exhibit 10.12

 

COMPENSATION COMMITTEE CHARTER



 

FOR

 

PUREBASE CORPORATION

 

Adopted: October 25, 2016

 

I. COMPENSATION COMMITTEE PURPOSE.

 

The Compensation Committee’s role is to discharge the Board’s responsibilities
relating to compensation of the Company’s executives, to produce an annual
report on executive compensation for inclusion in the Company’s annual report on
Form 10-K and proxy statement, and to oversee and advise the Board on the
adoption of policies that govern the Company’s compensation programs, including
stock and benefit plans.

 

II. COMPENSATION COMMITTEE COMPOSITION

 

2.1. The membership of the Committee consists of at least two directors, all of
whom shall (a) meet the independence requirements established by the Board and
applicable laws, regulations and listing requirements, (b) be a “non-employee
director” within the meaning of Rule 16b-3 under the Securities Exchange Act of
1934, and (c) be an “outside director” within the meaning of Section 162(m) of
the Internal Revenue Code. The Board appoints the members of the Committee and
the Committee Chairperson. The Board may remove any member from the Committee at
any time with or without cause.

 

2.2. The members of the Committee will serve three year terms unless such member
resigns, ceases to be a director or is removed by action of the Board.

 

III. COMPENSATION COMMITTEE MEETINGS

 

3.1. The Committee will meet at least once a year, generally in conjunction with
a regular meeting of the Board of Directors. Additional meetings may be held if
circumstances dictate.

 

3.2. The Committee will cause to be kept adequate minutes of all its
proceedings, which will be filed by the Company’s corporate Secretary with the
minutes of meetings of the Board of Directors, and will report on its actions
and activities at the next meeting of the Board.

 

3.3. The Committee is governed by the same rules regarding meetings (including
meetings by conference telephone or similar communications equipment), action
without meetings, notice, waiver of notice, and quorum and voting requirements
as are applicable to the Board. The Committee is authorized to adopt its own
rules of procedure not inconsistent with (a) any provision of this Charter, (b)
any provision of the Bylaws of the Company, or (c) the laws of the State of
Nevada.

 



 1 

 

 

IV. COMPENSATION COMMITTEE AUTHORITY

 

4.1. Committee will have the resources and authority necessary to discharge its
duties and responsibilities. The Committee has sole authority to retain outside
counsel, compensation consultants and such other advisors as the Committee may
deem appropriate to assist the Committee in determining the compensation of the
Chief Executive Officer (“CEO”) or senior executive officers, including sole
authority to approve the Company’s fees and other retention terms.

 

4.2. Any communications between the Committee and legal counsel in the course of
obtaining legal advice will be considered privileged communications of the
Company and the Committee will take all necessary steps to preserve the
privileged nature of those communications.

 

4.3. The Committee may form and delegate authority to subcommittees and may
delegate authority to one or more designated members of the Committee.

 

V. COMPENSATION COMMITTEE RESPONSIBILITIES

 

5. The principal responsibilities and functions of the Compensation Committee
are as follows:

 

5.1. Review the competitiveness of the Company’s executive compensation programs
to ensure (a) the attraction and retention of corporate officers, (b) the
motivation of corporate officers to achieve the Company’s business objectives,
and (c) the alignment of the interests of key leadership with the long-term
interests of the Company’s shareholders. From this review, the Committee shall
establish and annually review a compensation philosophy and compensation
guidelines consistent with this philosophy.

 

5.2. Review trends in management compensation, oversee the development of new
compensation plans, or guidelines, and, when necessary, approve the revision of
existing plans.

 

5.3. Consider the annual evaluation of the CEO by the Independent Directors. The
results of the annual CEO evaluation conducted by the Independent Directors will
be considered in setting CEO salary and other compensation. The Committee will
review and approve corporate goals and objectives relevant to the CEO and will
set CEO compensation consistent with the Company’s overall compensation
philosophy, goals and objectives. The Chair of the Committee shall be the
liaison with the CEO with respect to CEO compensation matters. The CEO may not
be present during deliberations or voting concerning the CEO’s compensation.

 

5.4. Review of Executive Officer Compensation.

 

5.4.1 Review the performance and approve the compensation structure for such
executive officers of the Company as determined by the Board and consistent with
applicable laws and listing standards, and approve the annual compensation,
including salary, bonus, incentive and equity compensation, for such executive
officers. The Committee will oversee development of the compensation philosophy
and guidelines to be followed by senior executive management in setting the
compensation of the Company’s other executive officers.

 



 2 

 

 

5.4.2 In determining the long-term component of compensation of the CEO and the
other executive officers, the Committee will consider various evaluation
criteria, including the Company’s performance and relative shareholder return,
the value of similar incentive awards to chief executive officers and other
executive officers at comparable companies, and the awards given to the
Company’s CEO and other executive officers in past years.

 

5.4.3 The Committee shall periodically review the prerequisites offered to
senior management personnel.

 

5.5. Review the compensation of non-employee Directors from time to time, and
make recommendations to the full Board consistent with the Board’s philosophy
and guidelines regarding compensation of Board members. No member of the
Committee will act to fix his or her own compensation except as part of
Committee deliberations regarding the appropriate level of compensation of all
Directors for their services as a Director.

 

5.6. Review and approve compensation packages for new corporate officers and
termination packages for departing corporate officers, including consulting
arrangements and severance or termination agreements.

 

5.7. Monitoring Incentive and Equity-Based Compensation Plans.

 

5.7.1 Review and make recommendations concerning incentive compensation plans,
including the use of equity-based plans. Except as otherwise delegated by the
Board, the Committee will act on behalf of the Board to administer equity-based
and employee benefit plans, and as such will discharge any responsibilities
imposed on the Committee under those plans, including making and authorizing
grants, in accordance with the terms of those plans.

 

5.7.2 Make recommendations to the Board of Directors with respect to the
establishment of new incentive compensation plans and equity-based plans.

 

5.7.3 Review and make recommendations to the Board of Directors regarding the
approval of employee pension, profit sharing and benefit plans applicable to
senior management personnel.

 

5.8. Review and discuss with management the Company’s disclosure to be made in
the compensation discussion and analysis (“CD&A”) prior to filing such
disclosure in the Company’s annual Form 10-K or proxy statement or such other
report as may be required in compliance with then currently applicable
Securities and Exchange Commission rules and regulations and relevant stock
listing authority.

 

5.9. Produce an annual Report of the Compensation Committee on Executive
Compensation for the Company’s annual report on Form 10-K and proxy statement or
such other report as may be required in compliance with then currently
applicable Securities and Exchange Commission rules and regulations and relevant
listing authority as to whether the Committee has; (i) reviewed and discussed
the CD&A with management, and (ii) based on the review and discussions noted
above, recommended to the Board of Directors that the CD&A be included in the
Company’s annual report on Form 10-K and proxy statement or such other report.

 



 3 

 

 

5.10. Report regularly to the Board of Directors (i) following meetings of the
Committee, (ii) with respect to such other matters as are relevant to the
Committee’s discharge of its responsibilities and (iii) with respect to such
recommendations as the Committee may deem appropriate. The report to the Board
of Directors may take the form of an oral report by the Committee’s Chairperson
or any other member of the Committee designated by the Committee to make such
report.

 

5.11. Regularly review and make recommendations to the Board for changes to the
Charter of the Committee.

 

5.12. The Committee shall perform such other duties and responsibilities as may
be assigned to it, from time to time, by the Board and/or the Chairman of the
Board, or as specified in plan documents.

 

VI. STUDIES AND INVESTIGATIONS

 

6.1 The Committee shall have the power and authority to conduct or authorize
studies and investigations into any matter of interest or concern within the
scope of its responsibilities that the Committee deems appropriate, and shall
have the sole authority to retain independent counsel, compensation consultants,
accountants, or other experts to assist in the conduct of any such study or
investigation, including the authority to approve fees payable to such experts
and any other terms of retention.

 



 4 

 